Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 37-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2015/0011970 to Kamen, and further in view of US Patent App. Pub. 2012/0200514 to Allen, and further in view of US Patent App. Pub. 2009/0209938 to Aalto-Setala. 
Regarding Claim 1, Kamen teaches a system (Fig. 39) for delivery of a medication to a patient's body, comprising: 
a device (Fig. 39, element 3602) configured to deliver a medication to a patient's body; 
a controller (elements 3604 and 3610 are interpreted to comprise a controller since they are each equipped to control a medical device 3602, as disclosed in Par. 0445) connected to a medical device (Fig. 39, both elements 3604 and 3610 are connected with medical device 3602) and configured to control delivery of medication from the medical device to a patient's body (Par. 0445, lines 1-19); 
a graphical user interface (GUI) display connected to the controller (elements 3604 and 3610 are each equipped with graphical displays as shown by Figs. 43A-43O for element 3610 and 44A-58T for element 3604; 3604 and 3610 may function together as a single interface as disclosed in Par. 0449) and configured to receive user inputs and provide data relating to the user inputs to the controller (Par. 0462, lines 3-12; Par. 0450, lines 43-50) and to generate display screens (Figs. 43A-43O for element 3610 and 44A-58T for element 3604) in response to display commands from the controller; 
wherein the controller is configured to send display commands to the GUI display to generate a first screen (shown in Fig. 26C), having a swipe field over which a user's finger is swiped to receive a user finger swipe gesture the swipe field being displayed to prompt a user to initiate a designated operation by the medical device (the swipe field in Fig. 26C prompts a user to start a medication delivery by the medical device), 
send display commands to the GUI display to generate a second screen (Fig. 41, step 4104; the mini-remote interface is element 3610 and part of the GUI display; a second screen is generated on the GUI display) when the controller has determined from data, which relates to the user finger swipe gesture and is received from the GUI display, that the user finger swipe gesture has traversed a selected amount of the swipe field and in a designated direction along the swipe field to be recognized by the controller as a valid swipe gesture (Par. 0577, the swipe field shown in Fig. 26C inherently requires a user to traverse a selected amount in the designated direction in order to complete the command; the first screen in Fig. 26C may be the first step 4100 of the flowchart in Fig. 41 since safety critical commands includes commands to deliver infusible fluid as disclosed in Par. 0451), and 
generate and send a command for the designated operation to the medical device (Fig. 41, step 4108) when the controller determines that a valid user press has been inputted to a confirm button on the second screen (Pg. 34, Col. 1, last 3 lines – Col. 2, lines 1-4); 
wherein, when the designated operation is delivery of the medication (Par. 0451, the command may be delivery of insulin which is a medication) and the controller determines a valid user press has been inputted to a confirm button on the second screen, the controller is configured to command the medical device to initiate delivery of the medication to the patient (Fig. 41, step 4108), and to generate a delivery status screen via the GUI display (Par. 0580 discloses a delivery status screen; when the designated operation is delivery of medication, the medical device is commanded to begin delivery; thus the delivery status screen may be generated following the valid press of the confirm button on the second screen), the delivery status screen comprising a level indicator (Fig. 27F, element 2714), the controller transitioning the level indicator in accordance with a selected event related to the delivery of the medication (Par. 0580, the level indicator is transitioned according to volume delivered as the selected event). 
Kamen is silent regarding the swipe field having no moving icons related to the user finger swipe gesture and the delivery status screen including a rotating progress ring symbol and the controller transitioning the progress ring with a selected event related to the delivery of the medication. 
Allen teaches an analogous invention directed to a GUI display connected to a controller (Par. 0005) controls a patient support structure.  Allen further teaches the GUI display having a swipe field (Fig. 3, element 204) over which a user’s finger is swiped in order to complete a designated operation (unlock the GUI display), wherein the swipe field has no moving icons related to the user finger swipe gesture (Fig. 3, indicia 202 is a stationary graphic as disclosed in Par. 0031 and Par. 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to remove the “slide” button that moves in the swipe field of the GUI display of Kamen such that the swipe field has no moving icons related to the user finger swipe, as taught by Allen, as an obvious matter of design choice since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either configuration.  Absent a teaching as to criticality that the swipe field has no moving icons related to the user finger swipe, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
The modified system is still silent regarding the delivery status screen including a rotating progress ring symbol and the controller transitioning the progress ring with a selected event related to the delivery of the medication. 
Aalto-Setala teaches an analogous invention directed to a medical device for delivering medication (Fig. 1, element 1) and a GUI display (Fig. 1, element 11) having a delivery status screen (Fig. 2), wherein the delivery status screen comprises a rotating progress ring symbol (Fig. 2, element 15), the controller transitioning each of the rotating progress ring symbol in accordance with a selected event related to the delivery of the medication (Par. 0117, the progress ring is transitioned according to information on whether the pump is functioning as the selected event). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the delivery status screen of Kamen to include a rotating progress ring symbol which is transitioned in accordance with a selected event related to the delivery of the medication, as taught by Aalto-Setala, in order to notify the user with just a glance that the medical device is working and pumping insulin in a normal manner (Par. 0117). 
Regarding Claim 2, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 1, and Kamen further teaches wherein the user press in the confirm button must occur within a selected time interval after display of the second screen is initiated on the GUI display to be recognized by the controller as a valid user press (Par. 0464, the interface displaying the second screen may lockout after a time interval; the interface will not recognize a valid press if the interface is turned off and locked). 
Regarding Claim 3, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 1, and Kamen further teaches wherein the first screen displays alphanumeric screen identifying information (Kamen Fig. 26C, the screen displays “Slide to Start”) indicating the first screen is a swipe to start delivery screen for the controller, and graphical information indicating the designated direction of the valid swipe gesture (Kamen Fig. 26C, the screen displays three arrows indicated the direction of the swipe gesture). 
Regarding Claim 4, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 1, and Kamen further teaches wherein the graphical information comprises a series of static arrows pointing in the designated direction of the valid swipe gesture (Kamen Fig. 26C, the screen displays a series of three arrows; Kamen discloses information regarding the swipe field in Par. 0577; Kamen does not disclose that the series of arrows move, thus the arrows are interpreted to be static). 
Regarding Claim 5, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 1, and Kamen further teaches wherein the controller is configured to send a display command to the GUI display to display a third screen that is a locked screen (Par. 0468), and displayed to prompt a user to initiate unlocking the locked screen (Fig. 44A). The locked screen disclosed in Par. 0468 is shown, for example, in Fig. 44A, which does not have a swipe field over which a user's finger is swiped to receive a user finger swipe gesture.  Kamen further teaches, on the other element of the GUI display, a swipe field over which a user's finger is swiped to receive a user finger swipe gesture (Par. 0462, lines 12-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the locked screen, rather than having a “press and hold to unlock” function as shown, to have a swipe field over which a user's finger is swiped to receive a user finger swipe gesture, as taught by Kamen, in order to unlock the screen.  However, the modified system is still silent regarding the swipe field having no moving icons related to the user finger swipe gesture, the swipe field being displayed to prompt a user to initiate unlocking the locked screen. 
As discussed above regarding Claim 1, Allen teaches the swipe field having no moving icons related to the user finger swipe gesture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the GUI display of Kamen such that the swipe field on the locked screen has no moving icons related to the user finger swipe, as taught by Allen, as an obvious matter of design choice since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either configuration.  Absent a teaching as to criticality that the swipe field has no moving icons related to the user finger swipe, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Regarding Claim 6, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 5, and Kamen further teaches wherein the controller is configured to generate and send display commands to the GUI display to generate a fourth screen  (Fig. 44B) when the controller has determined from data, which relates to the user finger swipe gesture and is received from graphical user display, that the user finger swipe gesture has traversed a selected amount of the swipe field and in a designated direction along the swipe field to be recognized by the controller as a valid swipe gesture (the fourth screen shown in Fig. 44B is generated in response to an unlocking gesture on the locked screen, which, has been modified to a swipe gesture); and generate and send a command to the GUI display for generating a fifth unlocked screen (the device may generate any of the disclosed screens following unlocking of the GUI display which may be a fifth unlocked screen) allowing a designated operation (Fig. 45C, the user may stop a bolus as disclosed in Par. 0470 or navigate to additional screens) when the controller determines that a valid user press has been inputted to a confirm button on the fourth screen (the passcode entered on the fourth screen in Fig. 44B is interpreted as a valid press inputted to a confirm button since the passcode confirms the authentication of the user, wherein the keypad is a confirm button). 
Regarding Claim 7, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 5, and including the limitations of claim 7 as the device has been modified such that the third screen displays alphanumeric screen identifying information (Allen, Fig. 3, the screen displays “Swipe”) identifying the third screen is a swipe to unlock screen for the controller, and graphical information indicating the designated direction of the valid swipe gesture (Allen, Fig. 3, the screen displays an arrow indicating the direction of the swipe gesture). 
Regarding Claim 8, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 7, and further teaches wherein the graphical information on the third screen is an arrow pointing in the direction of the valid swipe gesture.  The modified system is silent regarding the graphical information comprising a series of arrows.  
Kamen teaches graphical information on the first screen (Fig. 26C), wherein the graphical information comprises a series of static arrows pointing in the designated direction of the valid swipe gesture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the graphical information to comprise a series of arrows, as taught by Kamen, as an obvious matter of design choice since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either configuration.  Absent a teaching as to criticality that the swipe field has no moving icons related to the user finger swipe, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Regarding Claim 9, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 5, and further teaches wherein the fifth unlocked screen is a start delivery screen configured to allow a user to enter at least one of a request to deliver a dose of medication and an inputted amount of medication, and to require the user to enter a valid press of an button to confirm that delivery of medication is desired (Fig. 26G or 26H are examples of screens which may be navigated to following an unlocking of the GUI, and therefore considered a fifth unlocked screen; the screens in Fig. 26G/26H allow a user to enter a request to deliver a dose and an inputted amounted amount of medication).

    PNG
    media_image1.png
    525
    623
    media_image1.png
    Greyscale
Regarding Claim 37, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the level indicator comprises a transition line delineating a background image of the screen and a background gradient image (See Annotated Fig. 27F below), and the controller is configured to control movement of the transition line in the delivery status screen to vary the size of the background gradient image displayed relative to the background image (the size of the background gradient image varies relative to the background image when the transition lines moves left or right to indicate the progress of the delivery). 
 Regarding Claim 38, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 37, and further teaches wherein the background image of the -10-Serial No.: 16/497,254Amdt. Dated: March 29, 2022Reply to Office Action dated January 10, 2022screen and the background gradient image are generated using two different characteristics chosen from two different shades of the same color, two different colors, and two different patterns (Kamen, Fig. 27F, the background gradient image is generated with a dark shade while the background image is generated with a white shade). 
Regarding Claim 40, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 37, and further teaches wherein the controller changes the transition line relative to the background image in the delivery status screen to display a selected amount of the background gradient image relative to the background image that corresponds to a selected event chosen from a status of -11-Serial No.: 16/497,254Amdt. Dated: March 29, 2022Reply to Office Action dated January 10, 2022completion of delivery of the medication based on a timer started at the initiation of the delivery of the medication, and a selected change in the units of the medication delivered to the patient's body (Kamen teaches the status of completion displayed as units of the medication delivered to the body in Fig. 27F, wherein the change of the transition line corresponds to the status of completion). 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen, Allen, and Aalto-Setala, as applied to claim 37 above, and further in view of US Patent App. Pub. 2018/0193548 to Hakansson.   
Regarding Claim 39, the modified system of Kamen, Allen, and Aalto-Setala teaches all of the limitations as discussed above regarding claim 37, and further teaches wherein the level indicator is moved to alter the amount the background gradient image that is displayed relative to the background image (Kamen, Fig. 27F, when the level indicator moves left or right, more or less of the background gradient image is displayed relative to the background image). The modified system of Kamen, Allen, and Aalto-Setala teaches a level indicator and a rotating progress ring, but does expressly disclose wherein the progress ring is displayed in the same area of the display wherein the level indicator is moved (Kamen teaches multiple displays such as in Fig. 39 where a delivery status screen may appear on 3604 or 3610 as disclosed in Par. 0467; therefore the modified system does not inherently teach the rotating progress ring and the level indicator in the same area of the display). 
However, Hakansson teaches an analogous invention directed to a graphical display interface for a treatment device, wherein the graphical display interface may comprise a plurality of graphical elements which are positioned together (Par. 0039), and further teaches wherein the display (Fig. 4K) includes a level indicator (Fig. 4K, element 218) and a rotating progress ring (Fig. 4K, element 220; Par. 0124 discloses 220 may comprise a rotating animation indicating graphical representation of the pump), wherein the progress ring is displayed in the same area of the display wherein the level indicator is moved (the progress ring is adjacent the level indicator on the same interface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Kamen, Allen, and Aalto-Setala such that the rotating progress ring is in the same area of the display wherein the level indicator is moving, as taught by Hakansson, such that the elements are configured to depict relevant information to the viewer (Hakansson discloses in Par. 0039 configuring the positioning of graphical elements for depicting processing associated with the graphical elements).  
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2015/0011970 to Kamen, and further in view of US Patent App. Pub. 20120200514 to Allen. 
Claim 10 is broad regarding “a first screen having a swipe field over which a user’s finger is swiped to receive a user finger swipe gesture…the swipe field being displayed to prompt a user to initiate a designated operation by the medical device”, since the designated operation may be any operation, but in particular, (1) a start delivery operation, as in claim 14, or the designated operation may be (2) an unlock operation, as in claim 12. 
Claims 10-11, 14-15, and 18-19 are rejected under first interpretation: a start delivery operation
	Regarding Claim 10, Kamen teaches a device for controlling the delivery of a medication to a patient's body, comprising: 
a controller (elements 3604 and 3610 are interpreted to comprise a controller since they are equipped to control a medical device 3602, as disclosed in Par. 0445) connected to a medical device (Fig. 39, both elements 3604 and 3610 are connected with medical device 3602) and configured to control delivery of medication from the medical device to a patient's body (Par. 0445, lines 1-19); 
a graphical user interface (GUI) display connected to the controller (elements 3604 and 3610 are equipped with graphical displays as shown by Figs. 43A-43O for element 3610 and 44A-58T for element 3604; 3604 and 3610 may function together as a single interface as disclosed in Par. 0449) and configured to receive user inputs and provide data relating to the user inputs to the controller (Par. 0462, lines 3-12; Par. 0450, lines 43-50) and to generate display screens (Figs. 43A-43O for element 3610 and 44A-58T for element 3604) in response to display commands from the controller; 
wherein the controller is configured to send display commands to the GUI display to generate a first screen (Fig. 26C) having a swipe field over which a user's finger is swiped to receive a user finger swipe gesture the swipe field being displayed to prompt a user to initiate a designated operation by the medical device (the swipe field in Fig. 26C prompts a user to start a medication delivery by the medical device), 
wherein the controller is configured to generate a second screen (Fig. 41, step 4104; the mini-remote interface is element 3610 and part of the GUI display; a second screen is generated on the GUI display) when it has determined from data, which relates to the user finger swipe gesture and is received from the GUI display, that the user finger swipe gesture has traversed a selected amount of the swipe field and in a designated direction along the swipe field to be recognized by the controller as a valid swipe gesture (Par. 0577, the swipe field shown in Fig. 26C inherently requires a user to traverse a selected amount in the designated direction in order to complete the command; the first screen in Fig. 26C may be the first step 4100 of the flowchart in Fig. 41 since safety critical commands includes commands to deliver infusible fluid as disclosed in Par. 0451), and 
wherein the second screen comprises a confirm button that requires a valid user press before the controller undertakes the designated operation, the controller generating and sending a command for the designated operation to the medical device (Fig. 41, step 4108) when the controller determines that a valid user press has been inputted to the confirm button on the second screen (Pg. 34, Col. 1, last 3 lines – Col. 2, lines 1-4). 
Kamen is silent regarding the swipe field having no moving icons related to the user finger swipe gesture. 
Allen teaches an analogous invention directed to a GUI display connected to a controller (Par. 0005) controls a patient support structure.  Allen further teaches the GUI display having a swipe field (Fig. 3, element 204) over which a user’s finger is swiped in order to complete a designated operation (unlock the GUI display), wherein the swipe field has no moving icons related to the user finger swipe gesture (Fig. 3, indicia 202 is a stationary graphic as disclosed in Par. 0031 and Par. 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the swipe field of the GUI display of Kamen to have no moving icons related to the user finger swipe, as taught by Allen, as an obvious matter of design choice since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either configuration.  Absent a teaching as to criticality that the swipe field has no moving icons related to the user finger swipe, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Regarding Claim 11, the modified system of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and Kamen further teaches wherein the user press in the confirm button must occur within a selected time interval after display of the second screen is initiated on the GUI display to be recognized by the controller as a valid user press (Par. 0464, the interface displaying the second screen may lockout after a time interval; the interface will not recognize a valid press if the interface is turned off and locked). 
Regarding Claim 14, the modified system of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and Kamen further teaches wherein the first screen displays alphanumeric screen identifying information (Kamen Fig. 26C, the screen displays “Slide to Start”) indicating the first screen is a swipe to start delivery screen for the controller, and graphical information indicating the designated direction of the valid swipe gesture (Kamen Fig. 26C, the screen displays three arrows indicated the direction of the swipe gesture). 
Regarding Claim 15, the modified system of Kamen and Allen teaches all of the limitations as discussed above regarding claim 14, and Kamen further teaches wherein the graphical information comprises a series of static arrows pointing in the designated direction of the valid swipe gesture (Kamen Fig. 26C, the screen displays a series of three arrows; Kamen discloses information regarding the swipe field in Par. 0577; Kamen does not disclose that the series of arrows move, thus it may be assumed the arrows are static). 
Regarding Claim 18, the modified system of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and further teaches wherein the first screen remains displayed by the GUI display and the second screen is not generated when the controller determines that either the user finger swipe gesture has not traversed a selected amount of the swipe field or was in a direction along the swipe field other than the designated direction (Allen, Par. 0034, lines 8-12). 
Regarding Claim 19, the modified system of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and further teaches wherein the designated operation can be one of unlock the controller, and command the medical device to deliver medication (as discussed above regarding the first interpretation, the designated operation is a command to deliver medication). 
Claims 10-13, and 16-19 are rejected under second interpretation: an unlock operation
Regarding Claim 10, Kamen teaches a device for controlling the delivery of a medication to a patient's body, comprising: 
a controller (elements 3604 and 3610 are interpreted to comprise a controller since they are equipped to control a medical device 3602, as disclosed in Par. 0445) connected to a medical device (Fig. 39, both elements 3604 and 3610 are connected with medical device 3602) and configured to control delivery of medication from the medical device to a patient's body (Par. 0445, lines 1-19); 
a graphical user interface (GUI) display connected to the controller (elements 3604 and 3610 are equipped with graphical displays as shown by Figs. 43A-43O for element 3610 and 44A-58T for element 3604; 3604 and 3610 may function together as a single interface as disclosed in Par. 0449) and configured to receive user inputs and provide data relating to the user inputs to the controller (Par. 0462, lines 3-12; Par. 0450, lines 43-50) and to generate display screens (Figs. 43A-43O for element 3610 and 44A-58T for element 3604) in response to display commands from the controller; 
wherein the controller is configured to send display commands to the GUI display to generate a first screen (Fig. 44A) having field over which a user's finger is placed to receive a user finger gesture (Fig. 44A, a user must press and hold on the screen), the field being displayed to prompt a user to initiate a designated operation by the medical device (the field prompts a user to unlock the screen),
wherein the controller is configured to generate a second screen (Fig. 44B) when it has determined from data, which relates to the user finger gesture and is received from the GUI display, that the user finger gesture is recognized by the controller as a valid gesture (screen shown in Fig. 44B is generated in response to an unlocking gesture on the locked screen of Fig. 44A), and 
wherein the second screen comprises a confirm button that requires a valid user press before the controller undertakes the designated operation (the passcode entered on the screen in Fig. 44B is interpreted as a valid press inputted to a confirm button since the passcode confirms the authentication of the user, wherein the keypad is the confirm button), the controller generating and sending a command for the designated operation to the medical device when the controller determines that a valid user press has been inputted to the confirm button on the second screen (the passcode unlocks the screen, completing the designated operation of unlocking). 
Kamen is silent regarding, on the first screen, the field being a swipe field over which a user's finger is swiped to receive a user finger swipe gesture, and the swipe field having no moving icons related to the user finger swipe gesture.
Kamen further teaches, on the other element of the GUI display, a swipe field over which a user's finger is swiped to receive a user finger swipe gesture (Par. 0462, lines 12-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first screen, rather than having a “press and hold to unlock” function, to have a swipe field over which a user's finger is swiped to receive a user finger swipe gesture, as taught by Kamen, in order to unlock the screen.  However, the modified system is still silent regarding the swipe field having no moving icons related to the user finger swipe gesture, the swipe field being displayed to prompt a user to initiate unlocking the locked screen. 
Allen teaches an analogous invention directed to a GUI display connected to a controller (Par. 0005) controls a patient support structure.  Allen further teaches the GUI display having a swipe field (Fig. 3, element 204) over which a user’s finger is swiped in order to complete a designated operation (unlock the GUI display), wherein the swipe field has no moving icons related to the user finger swipe gesture (Fig. 3, indicia 202 is a stationary graphic as disclosed in Par. 0031 and Par. 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the swipe field of the GUI display of Kamen to have no moving icons related to the user finger swipe, as taught by Allen, as an obvious matter of design choice since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either configuration.  Absent a teaching as to criticality that the swipe field has no moving icons related to the user finger swipe, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Regarding Claim 11, the modified system of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and Kamen further teaches wherein the user press in the confirm button must occur within a selected time interval after display of the second screen is initiated on the GUI display to be recognized by the controller as a valid user press (Par. 0464, the interface displaying the second screen may lockout after a time interval; the interface will not recognize a valid press if the interface is turned off and locked). 
Regarding Claim 12, the modified system of Kamen and Allen, as described in the second interpretation of claim 10, teaches all of the limitations as discussed above regarding claim 10, and Kamen further teaches the first screen displays alphanumeric screen identifying information (Fig. 44A, “press and hold to unlock”).  The device has been modified to have a swipe field rather than a press field, but the device is still silent regarding the alphanumeric information indicating the screen is a swipe to unlock screen, and graphical information indicating the designated direction of the valid swipe. 
Allen further teaches the GUI display of the locked screen wherein the screen displays alphanumeric screen identifying information (Allen, Fig. 3, the screen displays “Swipe”) identifying the third screen is a swipe to unlock screen for the controller, and graphical information indicating the designated direction of the valid swipe gesture (Allen, Fig. 3, the screen displays an arrow indicating the direction of the swipe gesture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the first screen to display alphanumeric information indicating the screen is a swipe to unlock screen, and graphical information indicating the designated direction of the valid swipe, as taught by Allen, in order to indicate to the user the actions necessary to unlock the screen. 
Regarding Claim 13, the modified system of Kamen and Allen teaches all of the limitations as discussed above regarding claim 12, and further teaches wherein the graphical information on the third screen is an arrow pointing in the direction of the valid swipe gesture.  The modified system is silent regarding the graphical information comprising a series of arrows.  
Kamen teaches graphical information on a screen (Fig. 26C) with a user swipe field, and having graphical information indicating the designated direction of the user swipe, wherein the graphical information comprises a series of static arrows pointing in the designated direction of the valid swipe gesture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the graphical information to comprise a series of arrows, as taught by Kamen, as an obvious matter of design choice since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either configuration.  Absent a teaching as to criticality that the swipe field has no moving icons related to the user finger swipe, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Regarding Claim 16, the modified system of Kamen and Allen, as described in the second interpretation of claim 10, teaches all of the limitations as discussed above regarding claim 10, and further teaches wherein the designated operation indicated by the first screen is a swipe to unlock screen for the controller (the screen in Fig. 44A is an unlock screen and has been modified to be a swipe to unlock screen), and the controller generates a third screen when a valid user press is recognized in the second screen (the device may generate any of the disclosed screens following unlocking of the GUI display), the third screen being configured to allow a user to enter at least one of a request to deliver a dose of medication and an inputted amount of medication, and to require the user to enter a valid press of a button to confirm that delivery of medication is desired (Fig. 26G or 26H are examples of screens which may be navigated to following an unlocking of the GUI, and therefore considered a third screen; the screens in Fig. 26G/26H allow a user to enter a request to deliver a dose and an inputted amounted amount of medication). 
Regarding Claim 17, the modified system of Kamen and Allen teaches all of the limitations as discussed above regarding claim 16, and Kamen further teaches wherein the controller generates a fourth screen (Fig. 26C) when a valid press is recognized of the button to confirm that delivery of medication is desired (Par. 0577, the screen in Fig. 26C is displayed after a bolus is programmed, such as in Figs. 26G/H which display a third screen and require a valid press to input an amount of medication), the fourth screen having a swipe field over which a user's finger is swiped to receive a user finger swipe gesture and having no moving icons related to the user finger swipe gesture; wherein the controller is configured to generate a fifth screen when it has determined from data, which relates to the user finger swipe gesture and is received from the GUI display, that the user finger swipe gesture has traversed a selected amount of the swipe field and in a designated direction along the swipe field to be recognized by the controller as a valid swipe gesture; wherein the fifth screen comprises a confirm button that requires a valid user press before the controller undertakes a designated operation, the controller being configured to command the medical device to deliver medication in response to user input to the fifth screen; and wherein the fourth screen remains displayed by the GUI display and the fifth screen is not generated when the controller determines that either the user finger swipe gesture has not traversed a selected amount of the swipe field or was in a direction along the swipe field other than the designated direction
Regarding Claim 18, the modified system of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and further teaches wherein the first screen remains displayed by the GUI display and the second screen is not generated when the controller determines that either the user finger swipe gesture has not traversed a selected amount of the swipe field or was in a direction along the swipe field other than the designated direction (Allen, Par. 0034, lines 8-12). 
Regarding Claim 19, the modified system of Kamen and Allen teaches all of the limitations as discussed above regarding claim 10, and further teaches wherein the designated operation can be one of unlock the controller, and command the medical device to deliver medication (as discussed above regarding the second interpretation, the designated operation is to unlock the controller).
Claim 20-22, 25, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2015/0011970 to Kamen, and further in view of US Patent App. Pub. 20090209938 to Aalto-Setala. 
Regarding Claim 20, Kamen teaches a device for controlling delivery of a medication to a patient's body, comprising: 
a controller (elements 3604 and 3610 are interpreted to comprise a controller since they are equipped to control a medical device 3602, as disclosed in Par. 0445) connected to a medical device (Fig. 39, both elements 3604 and 3610 are connected with medical device 3602) and configured to control delivery of medication from the medical device to a patient's body (Par. 0445, lines 1-19); 
a user interface connected to the controller (elements 3604 and 3610 are each equipped with displays which function as user interfaces as shown by Figs. 43A-43O for element 3610 and 44A-58T for element 3604; 3604 and 3610 may function together as a single interface as disclosed in Par. 0449) and configured to receive user inputs and provide data relating to the user inputs to the controller (Par. 0462, lines 3-12; Par. 0450, lines 43-50) and a display connected to the controller and configured to generate display screens (3604 and 3610 are each configured with displays which generate screen as shown in Figs. 43A-43O for element 3610 and 44A-58T for element 3604);
wherein the controller is configured to command the medical device to initiate delivery of the medication to the patient in response to a user input via the user interface (Fig. 26A-H are examples of screens which allow the user to command the medical device to initiate delivery) and to generate a delivery status screen (Par. 0580 discloses a delivery status screen), the delivery status screen comprising a level indicator (Fig. 27F, element 2714), the controller transitioning the level indicator in accordance with a selected event related to the delivery of the medication (Par. 0580, the level indicator is transitioned according to volume delivered as the selected event); and wherein the level indicator comprises a transition line delineating a background image of the screen and a background gradient image (See Annotated Fig. 27F on next page), and the controller is configured to control movement of the transition line in the delivery status screen to vary the size of the background gradient image displayed relative to the background image (the size of the background gradient image varies relative to 
    PNG
    media_image1.png
    525
    623
    media_image1.png
    Greyscale
the background image when the transition lines moves left or right to indicate the progress of the delivery). 
Kamen is silent regarding the delivery status screen including a rotating progress ring symbol and the controller transitioning the progress ring with a selected event related to the delivery of the medication. 
Aalto-Setala teaches an analogous invention directed to a medical device for delivering medication (Fig. 1, element 1) and a GUI display (Fig. 1, element 11) having a delivery status screen (Fig. 2), wherein the delivery status screen comprises a rotating progress ring symbol (Fig. 2, element 15), the controller transitioning each of the rotating progress ring symbol in accordance with a selected event related to the delivery of the medication (Par. 0117, the progress ring is transitioned according to information on whether the pump is functioning as the selected event). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the delivery status screen of Kamen to include a rotating progress ring symbol which is transitioned in accordance with a selected event related to the delivery of the medication, as taught by Aalto-Setala, in order to notify the user with just a glance that the medical device is working and pumping insulin in a normal manner (Par. 0117). 
Regarding Claim 21, the modified system of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20, and further teaches wherein the controller and the medical device exchange messages (Kamen, Par. 0441 and Fig. 38; elements 3604/3610, which comprise the controller, exchange messages with the medical device 3602 via two-way communication), the medical device advising the controller of status of completion of the delivery of the medication, and the controller using the status of completion as the selected event for transitioning the level indicator (Kamen, Fig. 27F, the controller receives information about the volume delivered in order to transition level indicator 2714 as disclosed in Par. 0580; Pars. 0268-0273 further disclose the processors in the medical device sending messages to the controller (the user interface), to update the user regarding volume delivered, which is the selected event regarding status of completion). The modified system further teaches the controller using a status of completion as the selected event for transitioning each the rotating progress ring symbol (Aalto-Setala, Par. 0117, “program code elements, which control the symbol 15 shown on the monitor 11 according to the information received from the sensor”).  Aalto-Setala teaches therefore teaches the rotating progress ring transitioning according to a selected event related to status of completion, but is silent regarding “the information received from the sensor”.  The modified system is therefore silent regarding the controller using the same status of completion as the selected event for transitioning each of the rotating progress ring symbol and the level indicator.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the controller to transition the rotating progress ring according to volume delivered as the selected event, as taught by Kamen, in order to use a known method of delivering information regarding a selected event regard status of completion to the controller.  The resulting modification would yield a device wherein the controller using the status of completion as the selected event for transitioning each of the rotating progress ring symbol and the level indicator. 
Regarding Claim 22, the modified system of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 21, and including the limitations of claim 22 as the device has been modified such that the status of completion comprises number of units of the medication delivered to the patient's body. 

    PNG
    media_image1.png
    525
    623
    media_image1.png
    Greyscale
Regarding Claim 25, the modified system of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 22, and Kamen further teaches wherein the controller changes the position of the level indicator relative to the background image in the delivery status screen display a selected amount of the background gradient image to correspond to a selected change in the units of the medication delivered to the patient's body (See Annotated Fig. 27F below, the position of the transition line changes relative to the background image, while the background gradient images moves by the same amount, where the amount corresponds to the change in units of medication). 
Regarding Claim 31, the modified system of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20, and Kamen further teaches wherein the controller is separate from the medical device and connected thereto via wireless communications (Fig. 38 and Par. 0441, elements 3610 and 3604 comprising the controller are connected to medical device 3602 via wireless bluetooth). 
Regarding Claim 32, the modified system of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20, and Kamen further teaches wherein the user interface and the display are configured in a graphical user interface (GUI) device (both elements 3604 and 3610 serves as a user interface and a display configured in a GUI device; Figs. 26-29 and 43-59 are examples of screenshots of the GUI). 
Regarding Claim 33, the modified system of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20, and Kamen further teaches wherein the GUI device is on the controller (as disclosed in Par. 0445, mini remote interface 3604 and remote interface 3610 are interpreted to comprise a controller since they control the medical device; the GUI device is part of the as disclosed in Pars. 0073 and 0074 which show screenshots of the GUI device, where the screenshots are on the mini remote interface and the remote interface). 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen in view of Aalto-Setala, as applied to claim 22, and further in view of US Patent App. Pub. 2003/0135087 to Hickle. 
Regarding Claim 23, the modified system of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 22, and further teaches wherein the controller rotates the progress ring symbol a selected number of degrees, but is silent regarding wherein the progress ring symbol rotates a selected number of degrees corresponding to a selected change in the units of the medication delivered to the patient’s body. 
Hickle teaches an analogous invention directed to a controller connected to a medical device, configured to control delivery of medication, the controller configured to generate a display screen (Fig. 5) which includes a delivery status (Fig. 5, element 76) of a medication, the delivery status comprising a rotating progress ring symbol (Fig. 12, element 76e; Par. 0102) which rotates a selected number of degrees corresponding to a selected change in the units of the medication delivered to the patient’s body (Par. 0102, the rotating progress ring symbol rotates to indicate the current flow rate of medication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rotating progress ring symbol taught by the modified system of Kamen and Aalto-Setala, to rotate a selected number of degrees corresponding to a selected change in the units of the medication delivered to the patient’s body, as taught by Hickle, in order to graphically indicate the current flow rate of medication to the user (Hickle, Par. 0102). 

    PNG
    media_image2.png
    336
    291
    media_image2.png
    Greyscale
Regarding Claim 24, the modified system of Kamen, Aalto-Setala, and Hickle teaches all of the limitations as discussed above regarding claim 23, and including the limitation of claim 24 since the device has already been modified such that the progress ring symbol comprises at least one of a notch along its circumference or a gradient in the thickness of the progress ring symbol to facilitate user discernment of rotation of the progress ring symbol (See Annotated Fig. 2 below; progress ring symbol has 5 notches). 
Claim 26, 29, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen, and further in view of Aalto-Setala, as applied to Claim 20, and further in view of US Patent App. Pub. 2010/0185182 to Alme. 
Regarding Claim 26, the modified system of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20, but the modified system is silent regarding wherein the controller determines status of completion of the delivery of medication based on a timer initiated at the initiation of the delivery of the medication, the controller using the amount of time elapsed by the timer as the selected event for transitioning each of the rotating progress ring symbol and the level indicator. 
Alme teaches an analogous invention directed to a system (Fig. 1) comprising a controller (Fig. 1, element 20), a medical device (Fig. 1, element 12) for delivering medication, and a user interface (Fig. 3, element 82).  Alme further teaches wherein the controller determines status of completion of the delivery of medication based on a timer initiated at the initiation of the delivery of the medication (Fig. 22, step 404; as disclosed in Par. 0138, a status indicator 304 is updated as a function of time to show the progress of the delivery of medication; a timer is started when the delivery is initiated as shown in Fig. 18A when status indicator 304 begins at the “now” position; as shown in Fig. 18B, the status indicator 304 shows the status of completion of delivery of medication based on time elapsed, as disclosed in Fig. 22 and Par. 0138), the controller using the amount of time elapsed by the timer as the selected event for transitioning the status indicator (Par. 0138, status indicator 304 transitions along the timeline as a function of time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Kamen and Aalto-Setala to wherein the controller determines status of completion of the delivery of medication based on a timer initiated at the initiation of the delivery of the medication, and the modify the rotating progress ring and the level indicator such that the controller using the amount of time elapsed by the timer as the selected event for transitioning each of the rotating progress ring symbol and the level indicator, as taught by Alme, in order to provide the user with a timeline of the therapy (Par. 0122; a timeline 310 is provided to the user). 

    PNG
    media_image1.png
    525
    623
    media_image1.png
    Greyscale
Regarding Claim 29, the modified system of Kamen, Aalto-Setala, and Alme teaches all of the limitations as discussed above regarding claim 26, and including the limitations of claim 29 and the device has already been modified such that the controller changes the level indicator (Kamen, Fig. 27F, 2714) relative to the background image in the delivery status screen display a selected amount of the background gradient image relative to the background image (See Annotated Fig. 27F below, the position of the transition line changes relative to the background image, while the background gradient images moves by the same amount) that corresponds to the amount of time elapsed indicated by the timer (the level indicator of the modified system has already been modified to transition by a selected amount corresponding to the amount of time elapsed indicated by the timer as taught by Alme; Alme teaches in Figs. 18A-C, a level indicator 304 changing relative to a background image by a selected amount corresponding to the amount of time elapsed as disclosed in Par. 0138). 
Regarding Claim 34, the modified system of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20,  and further teaches wherein the controller changes the level indicator relative to a background image in the delivery status screen to display a selected amount of the background gradient image relative to the background image, but the modified system is silent regarding wherein the controller determines status of completion of the delivery of medication based on a timer initiated at the initiation of the delivery of the medication, the controller using the amount of time elapsed by the timer as the selected event for transitioning each of the rotating progress ring symbol and the level indicator; and the level indicator changing a selected amount that corresponds to the amount of time elapsed indicated by the timer. 
Alme teaches an analogous invention directed to a system (Fig. 1) comprising a controller (Fig. 1, element 20), a medical device (Fig. 1, element 12) for delivering medication, and a user interface (Fig. 3, element 82).  Alme further teaches wherein the controller determines status of completion of the delivery of medication based on a timer initiated at the initiation of the delivery of the medication (Fig. 22, step 404; as disclosed in Par. 0138, a status indicator 304 is updated as a function of time to show the progress of the delivery of medication; a timer is started when the delivery is initiated as shown in Fig. 18A when status indicator 304 begins at the “now” position; as shown in Fig. 18B, the status indicator 304 shows the status of completion of delivery of medication based on time elapsed, as disclosed in Fig. 22 and Par. 0138), the controller using the amount of time elapsed by the timer as the selected event for transitioning the status indicator (Par. 0138, status indicator 304 transitions along the timeline as a function of time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Kamen and Aalto-Setala to wherein the controller determines status of completion of the delivery of medication based on a timer initiated at the initiation of the delivery of the medication, and the modify the rotating progress ring and the level indicator such that the controller using the amount of time elapsed by the timer as the selected event for transitioning each of the rotating progress ring symbol and the level indicator, as taught by Alme, in order to provide the user with a timeline of the therapy (Par. 0122; a timeline 310 is provided to the user). Such a modification would result in the level indicator changes a selected amount relative to the background image that corresponds to the amount of time elapsed indicated by the timer. 

    PNG
    media_image1.png
    525
    623
    media_image1.png
    Greyscale
Regarding Claim 35, the modified system of Kamen, Aalto-Setala, and Alme teaches all of the limitations as discussed above regarding claim 34, and further teaches wherein the background image of the -10-Serial No.: 16/497,254Amdt. Dated: March 29, 2022Reply to Office Action dated January 10, 2022screen and the background gradient image are generated using two different characteristics chosen from two different shades of the same color, two different colors, and two different patterns (Kamen, Fig. 27F, the background gradient image is generated with a dark shade while the background image is generated with a white shade). 

Claims 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen, and further in view of Aalto-Setala and Alme, as applied to Claim 26, and further in view of U.S. Patent No. 6,740,075 to Lebel. 
Regarding Claim 27, the modified system of Kamen, Aalto-Setala, and Alme teaches all of the limitations as discussed above regarding claim 26, but does not expressly disclose wherein the controller rotates the progress ring symbol a selected number of degrees corresponding to the amount of time elapsed indicated by the timer. 
Lebel teaches an analogous invention directed to a controller (Fig. 3, element 32) connected to a medical device (Fig. 3, element 2), configured to control delivery of medication, the controller configured to generate a display screen (Fig. 3, LCD display; or display shown in Fig. 5) which includes a delivery status of a medication, the delivery status comprising a rotating progress ring symbol (Fig. 5, element 864; Col. 59, lines 50-63), wherein the controller rotates the progress ring symbol a selected number of degrees corresponding to the amount of time elapsed indicated by the timer (Col. 59, lines 50-63; the rotating progress ring symbol rotates one quarter, or 90 degrees, for every 4 seconds elapsed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rotating progress ring symbol of the modified system of Kamen, Aalto-Setala, and Alme to rotate a selected number of degrees corresponding to the amount of time elapsed indicated by the timer, as taught by Lebel, in order to indicate that a delivery is in progress.  
Regarding Claim 28, the modified system of Kamen, Aalto-Setala, Alme and Lebel teaches all of the limitations as discussed above regarding claim 27, and including the limitations of claim 28 since the device has already been modified such that the progress ring symbol comprises at least one of a notch along its circumference or a gradient in the thickness of the progress ring symbol to facilitate user discernment of rotation of the progress ring symbol (See Annotated Fig. 2 below; progress ring symbol 
    PNG
    media_image2.png
    336
    291
    media_image2.png
    Greyscale
has 5 notches).
Regarding Claim 30, the modified system of Kamen, Aalto-Setala, Alme, and Lebel teaches all of the limitations as discussed above regarding claim 27, and including the limitations of claim 30 as the device has been modified such that the controller rotates the progress ring symbol at a rate that transitions the progress ring symbol faster than changes in the level indicator.  Kamen teaches the level indicator 2714 in Fig. 27F which has a beginning and an end when the therapy is finished (level has transitioned to fill the bar).  The rotating progress ring symbol, as modified by Lebel, is rotated 90 degrees for every 4 seconds elapsed; or a complete rotation for every 16 seconds elapsed.  Therefore, during any therapies which last longer than 16 seconds, the controller rotates the progress ring symbol at a rate that transitions the progress ring symbol faster than changes in the level indicator since it would take longer than 16 seconds for a complete transition of the level indicator to its end position. 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen and Aalto-Setala, as applied to claim 20 above, and further in view of US Patent App. Pub. 2018/0193548 to Hakansson.   
Regarding Claim 36, the modified system of Kamen and Aalto-Setala teaches all of the limitations as discussed above regarding claim 20, and further teaches wherein the level indicator is moved to alter the amount the background gradient image that is displayed relative to the background image (Kamen, Fig. 27F, when the level indicator moves left or right, more or less of the background gradient image is displayed relative to the background image). The modified system of Kamen and Aalto-Setala teaches a level indicator and a rotating progress ring, but does expressly disclose wherein the progress ring is displayed in the same area of the display wherein the level indicator is moved (Kamen teaches multiple displays such as in Fig. 39 where a delivery status screen may appear on 3604 or 3610 as disclosed in Par. 0467; therefore the modified system does not inherently teach the rotating progress ring and the level indicator in the same area of the display). 
However, Hakansson teaches an analogous invention directed to a graphical display interface for a treatment device, wherein the graphical display interface may comprise a plurality of graphical elements which are positioned together (Par. 0039), and further teaches wherein the display (Fig. 4K) includes a level indicator (Fig. 4K, element 218) and a rotating progress ring (Fig. 4K, element 220; Par. 0124 discloses 220 may comprise a rotating animation indicating graphical representation of the pump), wherein the progress ring is displayed in the same area of the display wherein the level indicator is moved (the progress ring is adjacent the level indicator on the same interface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Kamen and Aalto-Setala such that the rotating progress ring is in the same area of the display wherein the level indicator is moving, as taught by Hakansson, such that the elements are configured to depict relevant information to the viewer (Hakansson discloses in Par. 0039 configuring the positioning of graphical elements for depicting processing associated with the graphical elements).  
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
Applicant states in Page 15, lines 20-23 that Allen fails to cure the deficiencies of Kamen, since Allen does not describe the generation of a first screen and a second screen.  Examiner respectfully disagrees.   The generation of a first screen and a second screen is taught by Kamen.  Allen merely teaches the unlocking of a screen without moving icons.  This type of unlocking screen is well known in the art and would be obvious to use in place of the moving slide to unlock icon taught by Kamen, as described in the previous rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant further states that the sequential changes of colors to indicators 207 can arguably teach a moving color icon.  Examiner respectfully disagrees.  Allen explicitly recites in Par. 0040 that the indicators 207 do not move.  The sequential changing of colors may indicate visual feedback to the user, but the icons do not move. 
Applicant states in Page 16, lines 1-7 that Aalto-Setala fails to cure the deficiencies of Kamen since Aalto-Setala is silent regarding the generation of a first screen and a second screen.  However, The generation of a first screen and a second screen is taught by Kamen.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant states in Page 16, lines 8-17 that Kamen and Aalto-Setala teach amended claim 20.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two different types of indicators wherein one is superimposed on the other one; or the level indicator of Kamen changing quickly enough to immediately discern movement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lastly, Applicant states in Page 16, lines 18-25 that Hickle is silent regarding controlling the icon to rotate “a selected number of degrees corresponding to a selected change in the units of medication delivered”.  Examiner respectfully disagrees.  As noted, Hickle recites in Par. 0102 that “the rotating flow icon 76e…graphically indicates the current flow rate”.  This teaching is interpreted to meet the limitations of rotating “a selected number of degrees corresponding to a selected change in the units of medication delivered”.  The rotating icon indicates the flow rate to the user.  In order to indicate this information, the icon must inherently be rotated a selected number of degrees corresponding the flow rate.  Otherwise, the rotating icon does not indicate any information.  Furthermore, a stationary icon does not indicate the current flow rate (Figs. 12-13; icon 76e does not have numeric labels where the icon rotates to point to a numeric flow rate).  Therefore, in order to indicate the flow rate, the icon rotates a selected number of degrees corresponding to the flow rate, and the rate of medication flow is analogous to the change in units of medication delivered (i.e., a sample flow rate of X units/s of medication indicates a change of X units of medication delivered to the body every second). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783